DETAILED ACTION

1.	This Office Action is in response to amendments filed on Dec. 08, 2020. Claims 1 and 4-6 have been amended. Claims 2-3 have been cancelled. No new claim has been added. Therefore, Claims 1 and 4-6 are presented for examination. Now claims 1 and 4-6 are pending.
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/23/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to Arguments
4. 	Applicant’s arguments on 12/08/2020 regarding the objections of claims in view of cancelation of the claim and applicant’s proper amendments/arguments to the claims are persuasive thus, the objections of the claims are withdrawn by the examiner. 
5.	 Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. Pat. No. 10,193,896, U.S. Pat. No. 10,601,843, and U.S. Pat. Appl. No. 16/255,697. However, applicants filed terminal disclaimer on 01/11/2021 only for U.S. Pat. No. 10,601,843 and was approved on 01/11/2021, therefore, DP rejection regarding U.S. Pat. No. 10,601,843 is overcome. Applicant’s arguments on page it is submitted that the grounds of the above-captioned rejection at least no longer exist. For example, none of the above-listed patents or applications discloses or renders obvious, nor even mentions, the features of the amended independent claims of the present application relating to the values of the first major and minor versions of the first regulation and the values of the second major and minor versions of the second regulation” regarding obviousness-type double patenting rejection in view of U.S. Pat. No. 10,193,896, and U.S. Pat. Appl. No. 16/255,697 is not persuasive. Examiner emphasizing that Masayoshi in ¶ [0029] discloses above limitation as it is disclosed in Claim 2 on page 19 of Non-Final office action mailed on 10/30/2020. Therefore, obviousness-type double patenting rejection regarding U.S. Pat. No. 10,193,896, and U.S. Pat. Appl. No. 16/255,697 is modified/maintained and rendered below.
6. 	Applicant’s arguments on 12/08/2020 regarding the rejection of claims under 35 U.S.C. 112 in view of applicant’s proper amendments/arguments to the claims are persuasive thus, the rejection of the claims under 35 U.S.C. 112 are withdrawn. Therefore, rejection of the claims under 35 USC 112 are withdrawn by the examiner.
7. 	Applicant’s arguments on 12/08/2020 regarding the rejection of claims under 35 U.S.C. 101 Alice in view of applicant’s proper amendments/arguments to the claims are persuasive thus, the rejection of the claims under 35 U.S.C. 101 is withdrawn. Therefore, rejection of the claims under 35 USC 101 is withdrawn by the examiner.
8. 	Applicant’s arguments on 12/08/2020 regarding the rejection of claims under 35 U.S.C. 103 in view of indication of allowable subject matter in previous office action and applicant’s amendments/arguments to the claims are persuasive thus, the 103 rejections to the claims are withdrawn. Therefore, rejection of the claims under 35 USC 103 are withdrawn by the examiner.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.	Claims 1, 4, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 18 of US Patent No. 10,193,896 B2, and US Patent Application 15,888,174 in view of Kawatsu Masayoshi (JP2007181061 A). Although 
the operating environment parameters (operation characteristic data)”. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent No. 10,193,896 B2, and US Patent Application 15,888,174 with the teaching of Masayoshi to added value of first version of first regulation includes a value of a first major version and a value of a first minor version to provide the advantage of providing the electronic control unit of the electronic control unit performs the diagnosis. An operation characteristic data sent from an electronic control device to be diagnosed to the CAN bus line is received, the received operation characteristic data is stored in its own memory, the permission inhibition of the diagnosis is judged based on the operation characteristic data stored in the memory, and the fault detection of the electronic control device to be diagnosed is performed (Masayoshi, ¶ [0014). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have implemented the invention as any of a method, system or computer program product.

Instant Application
US Patent 10,193,896 B2
1.    A fraud detection electronic control unit connected to an electronic control unit through an in-vehicle network system, the fraud detection electronic control unit comprising:














a memory that stores a first regulation for determining whether a frame transmitted from the electronic control unit is fraudulent; and




a processor that determines whether the frame transmitted from the electronic control unit is fraudulent in accordance with the first regulation,


wherein when a predetermined condition is satisfied, the memory acquires a second regulation retained by the electronic control unit







updates the stored first regulation to the second regulation




the memory acquires a value of a second version of the second regulation retained by the electronic control unit, and updates the stored first regulation according to a comparison result between the acquired value of the second version and a value of a first version of the first regulation previously stored in the memory, the value of the first version of the first regulation includes a value of a first major version and a value of a first minor version.


. An electronic control unit connected to an in-vehicle network bus in an in-vehicle network system, the in-vehicle network system including a plurality of apparatuses , the electronic control unit comprising: 


a first control circuit; and a second control circuit, wherein the first control circuit is connected to the in-vehicle network bus via the second control circuit over at least one of wired communication or wireless communication,

wherein the second control circuit receives a frame from the in-vehicle network bus, to which the second control circuit is connected, performs a first determination process on the received frame to determine a conformity of the received frame with a first rule related to at least a reception time of the received frame by the second control circuit,

upon determining that the received frame conforms to the first rule, executes a predetermined process based on content of the received frame, and transmits the received frame to the first control circuit, and 

wherein the first control circuit receives the received frame from the second control circuit and performs a second determination process on the received frame 

to determine a conformity of the received frame with a second rule that is
different from the first rule.

Claim 18
wherein, upon determining that the received frame conforms to the first rule, the saved reference time is updated by using the reception time


Instant Application
US Application 16/255,697
1.    A fraud detection electronic control unit connected to an electronic control unit through an in-vehicle network system, the fraud detection electronic control unit comprising:



a memory that stores a first regulation for determining whether a frame transmitted from the electronic control unit is fraudulent; and 
a processor that determines whether the frame transmitted from the electronic control unit is fraudulent in accordance with the first regulation,


wherein when a predetermined condition is satisfied, the memory acquires a second regulation retained by the electronic control unit 





updates the stored first regulation to the second regulation




the memory acquires a value of a second version of the second regulation retained by the electronic control unit, and updates the stored first regulation according to a comparison result between the acquired value of the second version and a value of a first version of the first regulation previously stored in the memory, the value of the first version of the first regulation includes a value of a first major version and a value of a first minor version.

1. A frame transmission prevention apparatus connected to a network of a
network system including a plurality of electronic control units communicating with one another via the network, comprising:

a processor; and
a memory including at least one set of instructions that causes the processor to perform operations when executed by the processor, the operations including:


receiving a first frame from the network, and

switching whether to perform a first process for preventing transmission of
the first frame on the basis of management information indicating whether prevention of transmission of a frame is permitted if the first frame satisfies a first condition.

Claim 6
wherein the updating includes updating the management information in
accordance with instruction information externally received by the frame
transmission prevention apparatus



A person having ordinary skill in the art at the time of the invention would find similar mapping between the instant application and the US Patent No. 10,193,896 B2 and US Patent Application 16/255,697 for the remainder of the claims. The claim mappings have been omitted for the sake of brevity.

Allowable subject Matter
11.	Claims 1 and 4-6 would be allowable subject to overcome the rejection of claims under double patenting rendered above. See 37 CFR 1.111(b) and MPEP §707.07(a). The detail reason for allowance will be provided upon allowance of the application.

Examiner note:
12.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
13.	Accordingly,	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437